Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment and remarks received on November 18, 2021.

Election/Restrictions
Applicant's election with traverse of claims 1-12, 19 and 20 in the reply filed on November 18, 2021 is acknowledged.  The traversal is on the grounds that claims 13-19 of the subcombination have been amended to include the distinguishing limitations of combination claims 1-12.  Thus, the restriction requirement is withdrawn with the understanding that a future restriction may be applied in the event that Applicant further amends claims 13-18 beyond that of the originally presented invention of claims 1-12.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-9, 11-13 and 15-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DiNARDO et al. (US 2017/0258471).
	In reference to claims 1, 4-9, 11-13 and 15-21, DiNARDO et al. discloses a stapling device 10 comprising: a shell assembly 300 including a housing 310, an annular staple cartridge 320, a pusher 350, and an annular knife 340; the housing 310 having a distal portion, a proximal portion, an outer housing portion and an inner housing portion (figure 11), the outer housing portion and the inner housing portion defining an annular cavity, the inner housing portion defining a through bore and supporting at least one detection member 2600 having a first resilient detection leg 2612 having radial portion 2604 extending inwardly, the staple cartridge 320 being supported on the distal portion of the housing; an anvil retainer assembly 330 including a distal trocar 334 movable between retracted and advanced positions (figures 15A & 15B) within the through bore; an anvil assembly 400 including an anvil head 410 and an anvil center rod (420; Figure 5), the anvil center rod 420 having a proximal portion, a distal portion, and an annular boss  (420; Figure 16A), the anvil head 410 being supported on the distal portion of the anvil center rod 420, the proximal portion of the anvil center rod being adapted to releasably couple (figures 14A & 14B) with the anvil retainer assembly 330, the anvil assembly being movable in relation to the shell assembly between an open position and a clamped position; and a strain gauge 2610 (Figure 16B; paragraphs 154-158 & 239-240); wherein the at least one detection member 2604 is positioned to engage the annular boss of the anvil center rod to obstruct movement of the anvil assembly between the open position and the clamped position (paragraph 156) and flexing (arrow in figure 15B) radially upon engagement with the boss of the anvil assembly, the strain gauge 2610 being positioned (figure 16B) to identify increased strain in the stapling device when the at least one detection member engages the boss (paragraphs 157-see diagram of figure 15A below) on a distal end of a shaft assembly 200, the strain gauge 2610 supported on the adapter assembly by a second detection leg 2614 of the at least one detection member 2600.

    PNG
    media_image1.png
    314
    354
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 2, 3, 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over DiNARDO et al. (US 2017/0258471) in view WILLIAMS (US 2017/0086879).
With respect to claims 2, 3 and 14, DiNARDO et al. discloses a shell assembly including an inner housing portion defining an annular cavity, the inner housing portion defining a through bore and supporting at least one detection member 2600 having a first resilient detection leg 2612 having radial portion 2604 extending inwardly.  WILLIAMS teaches a surgical instrument comprising: a shell assembly supporting a plurality of detection members positioned against the periphery of an inner housing portion of the shell assembly, wherein the detection members respectively support a strain gauge in communication with an anvil assembly.  It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the shell assembly and detection member of DiNARDO et la. to include a plurality of the detection members within the periphery of the inner housing portion since paragraph 48 of WILLIAMS supports the knowledge in the art to provide multiple strain gauge supports about the periphery of an inner housing portion and outer periphery of an anvil assembly for the purpose of monitoring the position of the anvil assembly within a bore of the shell assembly.
In reference to claim 10, DiNARDO et al. discloses an anvil retainer assembly 330 including a distal trocar 334 movable between retracted and advanced positions (figures 15A & 15B) within the through bore as recited in the rejection of claim 1 above.  DiNARDO et al. does not disclose the specifics of the anvil retainers connection to a drive assembly.  WILLIAMS teaches a surgical instrument having an anvil retainer assembly comprising: a distal trocar 124b with a proximal threaded bore (figure 6) that receives a drive screw 126.  It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to attachment for notice of references cited and recommended for consideration based on their disclosure of limitations related to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORIA R WEEKS whose telephone number is (571)272-4473. The examiner can normally be reached M-F 8am-2pm & 5pm-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4473. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 
	Other helpful telephone numbers are listed for applicant's benefit:
Allowed Files & Publication (888) 786-0101
Assignment Branch (800) 972-6382
Certificates of Correction (703) 305-8309
Fee Questions (571) 272-6400
Inventor Assistance Center (800) PTO-9199
Petitions/special Programs (571) 272-3282
Information Help line 1-800-786-9199




/GLORIA R WEEKS/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        



February 7, 2022